NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2500

                                       ___________

                                  SAMEECH RAWLS,

                                                   Appellant

                                             v.

    GIBBS, Kitchen Staff Member, SCI Greene; MICHAEL GUYTON, Unit Manager, SCI
    Greene; ROBERT GILMORE, Facility Manager, SCI Greene; MR. CUMBERLEDGE,
          Safety Manager, SCI Greene; CAPTAIN DURCO, Security, SCI Greene
                        ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                       (W.D. Pa. Civil Action No. 2-16-cv-01438)
                      Magistrate Judge: Honorable Lisa P. Lenihan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 9, 2018

             Before: GREENAWAY, JR., BIBAS and ROTH, Circuit Judges

                            (Opinion filed: November 1, 2018)

                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Sameech Rawls appeals the District Court’s dismissal of his

complaint for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). For

the reasons that follow, we will vacate the District Court’s judgment and remand the case

for further proceedings consistent with this opinion.

       In November 2016, Rawls filed a pro se complaint raising claims pursuant to 42

U.S.C. §§ 1983, 1985, and 1986. Rawls is incarcerated at the State Correctional

Institution at Greene; he claims that five institutional defendants violated his

constitutional rights in various ways during his incarceration. Defendants moved to

dismiss his complaint on February 23, 2017. The District Court set a briefing schedule

the following day, giving Rawls an opportunity to respond to the motion or file an

amended complaint by March 17. When Rawls did not respond, the District Court set a

new deadline of June 23, 2017. It warned Rawls that if he did not respond to the District

Court’s order, his case would be dismissed for failure to prosecute. It did not specify

whether the dismissal would be with or without prejudice. Rawls did not submit a

response or an amended complaint by the deadline.

       On June 29, 2017, the District Court entered an order dismissing Rawls’ complaint

with prejudice pursuant to Federal Rule of Civil Procedure 41(b). Rawls timely appealed

and both he and appellees have submitted briefs for our review.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Court’s dismissal of Rawls’ complaint pursuant to Federal Rule of Civil


                                              2
Procedure 41(b) for an abuse of discretion. Briscoe v. Klaus, 538 F.3d 252, 257 (3d Cir.

2008).

         A district court may dismiss an action sua sponte if a litigant fails to comply with a

court order or prosecute his or her case. Fed. R. Civ. P. 41(b); see Donnelly v. Johns-

Manville Sales Corp., 677 F.2d 339, 341 (3d Cir. 1982) (holding that Rule 41(b)

authorizes “sua sponte dismissals by [a] court . . . on the same basis as it authorizes

dismissals upon motion of [a] defendant”). Before a court does so, it must consider the

following six factors:

         (1) the extent of the party’s personal responsibility; (2) the prejudice to the
         adversary[;] . . . 3) a history of dilatoriness; (4) whether the conduct of the
         party or the attorney was willful or in bad faith; (5) the effectiveness of
         sanctions other than dismissal[;] . . . and (6) the meritoriousness of the
         claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also United

States v. $8,221,877.16 in U.S. Currency, 330 F.3d 141, 161 (3d Cir. 2003) (“We have

opined that [the Poulis] factors must be weighed by a district court in determining

whether the harsh sanction of dismissal is justified.”).

         “Dismissal must be a sanction of last, not first, resort.” Poulis, 747 F.2d at 869.

“While we defer to the discretion of the district court, we are mindful that dismissal with

prejudice is only appropriate in limited circumstances” and “requires that we carefully

review each such case to ascertain whether the district court abused its discretion in

applying such an extreme sanction . . . and in this review doubts should be resolved in

favor of reaching a decision on the merits.” Adams v. Trustees of N.J. Brewery Emp.’s
                                                3
Pension Tr. Fund, 29 F.3d 863, 870 (3d Cir. 1994) (internal quotation marks and citation

omitted). In the rare case where a party has willfully engaged in “contumacious”

conduct, courts may dismiss a case without first analyzing the Poulis factors. See Guyer

v. Beard, 907 F.2d 1424, 1429-30 (3d Cir. 1990).

       In this case, the District Court did not address the Poulis factors in its dismissal of

Rawls’ case with prejudice. It did not describe any willful action by Rawls that

constituted sufficiently “contumacious” conduct to warrant that sanction. See Ali v.

Sims, 788 F.2d 954, 958 (3d Cir. 1986) (concluding that a “lone remark that defendants

had ‘brazenly ignored’ the court’s [earlier] order is insufficient to justify” a sua sponte

issue-dispositive sanction); cf. Spain v. Gallegos, 26 F.3d 439, 455 (3d Cir. 1994)

(dismissal without consideration of the Poulis factors was not an abuse of discretion

where a plaintiff “willfully refused to prosecute her remaining claims after receiving an

adverse ruling by the district court” as it was “difficult to conceive of what other course

the court could have followed”); Guyer, 907 F.2d at 1430 (dismissal without

consideration of the Poulis factors was appropriate where a plaintiff repeatedly and

actively indicated “that he had no intention of signing a . . . form in order to communicate

with the court pending the adjudication of his claims,” making “adjudication of the case

impossible”). The Court also did not consider whether any lesser sanction would have

“furthered the interests of justice.” See Guyer, 907 F.2d at 1430.

       Accordingly, the District Court abused its discretion in dismissing Rawls’ case

with prejudice. Thus, we will vacate the District Court’s June 29, 2017 order and remand
                                              4
the case for further proceedings consistent with this opinion.1




1
  Although appellees ask us to conduct our own analysis of the Poulis factors, we decline
to do so as it “would require factual findings not within the parameters of our review.”
Livera v. First Nat. State Bank of N.J., 879 F.2d 1186, 1194 (3d Cir. 1989). We note, for
example, that there is nothing in the record before us to support appellees’ contention that
Rawls’ non-responsiveness constituted “willful and deliberate defiance” of the District
Court’s orders. See Appellees’ Br. at ECF p. 16. Rawls represents that he is mentally
impaired, relies on assistance to submit his filings, and has been unable to access his legal
paperwork while he has been in disciplinary segregation. See Appellant’s Br. at ECF
p. 4. If, on remand, the District Court again considers dismissal under Rule 41(b), it
“should balance all six of the relevant factors.” United States v. $8,221,877.16 in U.S.
Currency, 330 F.3d 141, 162 (3d Cir. 2003). “[I]t is imperative that the District Court
have a full understanding of the surrounding facts and circumstances pertinent to the
Poulis factors before it undertakes [an] analysis.” Briscoe v. Klaus, 538 F.3d 252, 258
(3d Cir. 2008).
                                              5